F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                     February 8, 2007
                      UNITED STATES CO URT O F APPEALS
                                                                    Elisabeth A. Shumaker
                                     TENTH CIRCUIT                      Clerk of Court



 W ILLIAM RA Y PRA TT,

          Petitioner - A ppellant,
                                                         No. 06-6351
 v.
                                                  (D.C. No. CIV-04-1070-F)
                                                        (W .D. Okla.)
 M ARTY SIRM ONS,

          Respondent - Appellee.



                                        OR DER


Before BR ISC OE, EBEL, and M cCO NNELL, Circuit Judges.


      Petitioner-A ppellant W illiam Ray Pratt seeks a certificate of appealability

(“COA”), see 28 U.S.C. § 2253(c), that would permit him to appeal the district

court’s denial of his habeas petition asserted under 28 U.S.C. § 2254. 1 Through

his habeas petition, Pratt challenged his five O klahoma convictions for first

degree rape by instrumentation and one conviction for child sexual abuse, all

comm itted after former conviction of a felony, as well as the forty-five-year

sentences imposed for each conviction to run consecutively. In this § 2254

proceeding, Pratt asserts a number of grounds for relief, arguing: the trial court




      1
      The district court granted Pratt’s motion to proceed on appeal in forma
pauperis. See 28 U.S.C. § 1915(a).
erred in admitting, and defense counsel was ineffective for failing to object to,

evidence of other crimes involving Pratt’s sexually abusing two other girls several

years earlier; the cumulative effect of several improper prosecutorial comments

and other trial errors deprived Pratt of a fundamentally fair trial; his trial attorney

was ineffective for failing to file a speedy trial motion, failing to assist Pratt in

his defense, failing to obtain full discovery from the State, failing to assist Pratt

with motions he was filing pro se, failing to request that Pratt’s sentences run

concurrently, and failing to investigate and present additional evidence in Pratt’s

defense; and the trial court abused its discretion in denying Pratt the opportunity

to make a record before the jury of the witnesses and evidence Pratt wanted

defense counsel to present in his defense.

      Pratt will be entitled to a COA if he can make“a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Pratt can make such a

showing by establishing that “reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different manner or

that the issues presented were adequate to deserve encouragement to proceed

further.” Slack v. M cDaniel, 529 U.S. 473, 483-84 (2000) (quotations omitted).

However, for substantially the reasons stated in the magistrate judge’s report and

recommendation, adopted by the district court, we conclude Pratt has failed to

make this showing. W e, therefore, DEN Y his motion for a CO A and DISM ISS

this appeal. In light of that, Pratt’s motions for abeyance and rehearing en banc

                                           -2-
of his request for oral argument and appointment of counsel are DENIED as moot.




                                     ENTERED FOR THE COURT



                                     David M . Ebel
                                     Circuit Judge




                                      -3-